Madison Strategic Sector Premium Fund 550 Science Drive Madison, WI 53711 (Writer's Direct Dial) 480/443-9537 March 1, 2013 BY EDGAR Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Madison Strategic Sector Premium Fund N-CSR Filing Dear Sir/Madam: Filed electronically herein in html format is Form N-CSR, transmitting the certified Annual Report of the Madison Strategic Sector Premium Fund for the period ended December 31, 2012, together with the relevant Sarbanes Oxley certifications. If you have any questions, please call me at the phone number above or our General Counsel, Pamela Krill, at 608-216-9147. Respectfully submitted, (signature) W. Richard Mason Chief Compliance Officer and Assistant Secretary Madison Strategic Sector Premium Fund Enclosures
